Exhibit 10.1

AMENDMENT NO. 2

TO

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

This Amendment No. 2 to Agreement and Plan of Merger and Reorganization (this
“Amendment”) is made as of July 19, 2017 by and among ONCOGENEX PHARMACEUTICALS,
INC., a Delaware corporation (“Arrow”), ASH ACQUISITION SUB, INC., a Delaware
corporation (“Merger Sub 1”), ASH ACQUISITION SUB 2, INC., a Delaware
corporation (“Merger Sub 2”; together with Merger Sub 1, “Merger Subs”), and
ACHIEVE LIFE SCIENCE, INC., a Delaware corporation (the “Company”) and amends in
certain respects that certain Agreement and Plan of Merger and Reorganization
(the “Merger Agreement”), dated as of January 5, 2017, previously entered into
by and among Arrow, the Merger Subs, and the Company. Capitalized terms used but
not defined in this Amendment shall have the meanings given to such terms in the
Merger Agreement.

R E C I T A L S

WHEREAS, Arrow, Merger Sub 1, Merger Sub 2, and the Company are parties to the
Merger Agreement.

WHEREAS, Arrow, Merger Sub 1, Merger Sub 2, and the Company desire to amend the
Merger Agreement to modify certain terms regarding termination of the Merger
Agreement.

WHEREAS, Section 10.2 of the Merger Agreement provides that the Merger Agreement
may be amended with the approval of the respective boards of directors of the
Company, Merger Subs and Arrow at any time (whether before or after the adoption
and approval of the Merger Agreement by the Company’s stockholders or before or
after the approval of issuance of shares of Arrow Common Stock in the First
Merger by Arrow’s stockholders) by an instrument in writing signed on behalf of
each of the Company, Merger Subs and Arrow.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the adequacy and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendment of Merger Agreement. Section 9.1(b) of the Merger Agreement is
hereby deleted in its entirety and is hereby amended and restated in its
entirety to read as follows:

“by either Arrow or the Company if the Mergers shall not have been consummated
by August 31, 2017; provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to the Company, on
the one hand, or to Arrow or Merger Subs, on the other hand, if such Party’s
action or failure to act has been a principal cause of the failure of the
Mergers to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement, provided, further, however, that, in the
event that the waiting period under the HSR Act has not expired, or a request
for additional information has been made by any Governmental Authority, or in
the event that the SEC has not declared effective under the Securities Act the
Registration Statement by such date, then either the Company or Arrow shall be
entitled to extend the date for termination of this Agreement pursuant to this
Section 9.1(b) for an additional 60 days;

2. No Other Changes. Except as expressly amended by this Amendment, all of the
terms of the Merger Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

3. General Provisions.

3.1. Effect of this Amendment. In the event of any inconsistency or conflict
between the provisions of the Merger Agreement and this Amendment, the
provisions of this Amendment will prevail and govern. All references to the
Merger Agreement or in any exhibit or schedule thereto shall hereinafter refer
to the Merger Agreement as amended by this Amendment.

3.2. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws.

3.3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

[Signature Pages Follow]



--------------------------------------------------------------------------------

The parties have executed this Amendment No. 2 to Agreement and Plan of Merger
and Reorganization as of the date first written above.

 

ONCOGENEX PHARMACEUTICALS, INC.

By:

  /s/ Scott Cormack

Name:

  Scott Cormack

Title:

  President and Chief Executive Officer ASH ACQUISITION SUB, INC.

By:

  /s/ Scott Cormack

Name:

  Scott Cormack

Title:

  President and Chief Executive Officer ASH ACQUISITION SUB 2, INC.

By:

  /s/ Scott Cormack

Name:

  Scott Cormack

Title:

  President and Chief Executive Officer ACHIEVE LIFE SCIENCE, INC.

By:

  /s/ Richard Stewart

Name:

  Richard Stewart

Title:

  Chairman